Citation Nr: 9927950	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 24, 1997 to 
December 2, 1997. 

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
February 1998 rating decision by the New Orleans, Regional 
Office (RO).  


FINDING OF FACT

Competent evidence has been submitted which tends to show 
that the veteran has a chronic low back disability which is 
related to military in service.


CONCLUSIONS OF LAW

A well-grounded claim for service connection for a low back 
disability has been submitted.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. FACTUAL BACKGROUND

A September 1997 medical enlistment examination record shows 
that the veteran had been rejected for military service in 
the United States Air Force (USAF) in August 1995 for a 
history of back pains.  The medical record notes that the 
veteran sought treatment at the Shreveport MEPS Bone and 
Joint Clinic on June 1997.  The veteran gave a history of low 
back pain (heavy lifting in 1993.  The examination clinically 
evaluated the spine as normal. 

The appellant underwent an examination in conjunction with an 
administrative separation in lieu of a medical evaluation 
board.  The clinical history indicated that his MEPS physical 
(entrance examination) was his second attempt because he was 
disqualified for back pain on his first attempt in 1995.  He 
stated that at the time of his MEPS physical, he was not 
having difficulty with his back.  The veteran was evaluated 
by a civilian Orthopedist in July 1997, who found no history 
of bad back injury, no chronic pain, no pain for one year, 
normal back strength, normal range of motion, and deep tendon 
reflexes were equal bilaterally.  He stated that when 
arriving at Lackland Air Force Base, he started having 
problems, after doing his initial PC evaluations.  

The physical examination showed that the appellant was able 
to ambulate without pain or crutches and was fairly 
comfortable when not performing Basic Military physical 
requirements.  X-rays showed a defect of L5 and a domed 
sacrum were as well as some degenerative changes in the 
plates of the vetebra.

The diagnosis was chronic low back pain with prior defect of 
the L5 area.  It was recommended that the appellant be 
discharged as having clearly disqualifying physical 
condition.  The record shows that there was severe enough 
back pain and limitation of movement to warrant a discharge 
from service.

Of record is a June 1997 medical statement from Terry W. 
Kendrick, M. D. which is to the effect that Dr.Kendrick 
examined the appellant in February 1995, March 1997, and June 
1997.  Dr.Kendrick indicated that the veteran was in good 
health and the x-ray of his spine was within normal limits. 

II. ANALYSIS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by peacetime service.  38  U.S.C.A. § 1131 (West 
1991 & Supp. 1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1998).

Under 38 U.S.C.A. § 5107(a), a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for service 
connection for the aforestated disabilities. 38 U.S.C.A. § 
5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), a person who submits a claim for benefits administered 
by the Secretary has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well grounded 
claim is described as one which is plausible, one that is 
meritorious on its own or capable of substantiation. See 
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet. App. at 75-76; King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In order for a service 
connection claim to be well grounded, there must be competent 
evidence of a current disability (medical), of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between the in-service injury or aggravation and the current 
disability (medical).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this regard, the private medical records and the service 
medical entrance examination tend to show that the 
appellant's low back was normal at the time of his entrance 
into the service.  The inservice evaluation confirms the 
presence of a chronic low back disorder.   Accordingly, the 
Board finds that the appellant's claim is well grounded. 


REMAND

Once it is determined that a claim is well grounded, VA is 
statutorily obligated to assist the veteran in the 
development of evidence pertinent to the claim.  This 
includes the duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Dr. Terry W. Kendrick in in June 1997 indicated that the x-
rays of the spine were within normal limits.  Since the x-ray 
records are probative, the Board is of the opinion that an 
attempt should be made to obtain the pertinent x-ray films.  
The service medical records indicate that at Lackland Air 
Force Base, the appellant was evaluated by Dr. Burr, Dr. 
Lopez, Dr. Gossum and PA Mark Deschaine.  These records are 
not on file.  It is unclear whether these individuals are 
military or civilian.

Under these circumstances, this case is REMANDED to 
the RO for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
additional VA and private records, which 
are not on record with regard to 
treatment for his back disorder prior and 
subsequent to military service, to 
include Dr. Burr, Dr. Gossum, and PA Mark 
Deschaineas.  The RO should then obtain 
all records, which are not on file.  He 
should be asked to furnish the location 
where the Air Force examination was 
conducted in August 1995.  The RO should 
inform the appellant that he has the 
opportunity to furnish any additional 
evidence and arguments in support of his 
claim.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

2.  The RO should request Dr. Kendrick to 
furnish the x-ray film(s) of the spine 
referenced in his June 1997 letter.

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for additional records regarding 
treatment at Lackland Air Force Base in 
November and December 1997 to include 
Reid Health Services Center, the report 
of the medical enlistment examination 
from the appellant's August 1995 attempt 
to enlist in the Air Force and the actual 
x-ray film(s) of the spine.  

4.  Following the completion of the above 
requested development, a VA examination 
should be conducted by an orthopedist in 
order to determine the nature, origin, 
and severity of any lumbosacral spine 
disorder.  All tests indicated, to 
include x-rays, should be accomplished at 
this time.  It is requested that the 
examiner provide an interpretation of any 
military and private x-ray films obtained 
by the RO.  

Following the examination, if a low back 
disorder is diagnosed, it is requested 
that the examiner indicate whether the 
low back disorder is congenital or 
developmental in nature.  It is also 
requested that the examiner render an 
opinion as to when any low back disorder 
diagnosed was initially manifested?  If 
manifested prior to service, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not the preservice low back disability 
underwent a chronic increase in severity 
beyond normal progression?  The claims 
file and a copy of this Remand should be 
made available to the examiner and the 
examiner should indicate in the report 
that the records were reviewed. 

4.  Subsequently, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












